Nearly all those who stand at this rostrum
represent the dreams of their countrymen. Many who come
to this Hall bring with them the hopes of their peoples,
which have been shattered by violence, intolerance,
selfishness or misunderstanding. But all, without exception,
bring with them their own vision of the world; the sum of
those visions will provide a model for the world in which
we live and die and in which our children will live and
grow. It is therefore a great honour for me to address once
more so many men and women of all origins and all
destinies. The world listens expectantly to what we say
here, for the world has confidence and faith in the
commitment of the United Nations to action on behalf of a
better future for all mankind.
Today, as we begin this session, I believe that those of
us who have worked for the triumph of peace and
democracy are living at a crucial moment. Without doubt,
there is room for optimism, but our work is far from done.
The end of bipolarism has not by itself brought the
feeling that peace, progress and justice are now nearer or
more possible. While bloc confrontation has disappeared,
we are seeing the resurgence of harsh ancient nationalisms
and fanaticisms that threaten peace and stability, and the
presence of extreme poverty and social injustice in the
majority of the world’s countries.
Even as we meet here, thousands are dying, victims of
racism, xenophobia, fratricidal wars, hatreds which have fed
on themselves for centuries, territorial disputes, or the simple
and terrible inability of mankind to provide everyone with
that which all are promised: freedom and equal opportunity.
At the same time, we feel increasing pain at the
situation in Bosnia and Herzegovina, and in areas of Africa,
in many Eastern European nations and in other parts of the
world.
During this session we will also hear of hopes and of
dreams of peace and reconciliation that until now seemed
impossible. I speak, for example, of the gradual abolition of
racial segregation in South Africa. I point also to the fact
that rivals like Israel and the Palestinian Liberation
Organization have had the courage to declare mutual
recognition and respect. That Yitzhak Rabin and
Yasser Arafat can negotiate with courage and fortitude,
amidst their own memories of war, proves that when history
is written, the greatness of the human spirit can flourish and
prevail.
Although we know that the road ahead is still long and
difficult, the Israelis and the Palestinians have the
recognition and support of the international community for
their efforts to find peace. The agreements reached are
further proof that the political will to reconcile is capable of
healing even the deepest wounds.
Much of the history of the twentieth century has been
written with the blood of victims of war, religious disputes
or blind quests for power. Too much history has already
been written by tyrants.
The builders of the twenty-first century must be men of
peace and work rather than of violence. The arms they use
to build the future must not be cannons and bullets, but
rather the wisdom, ingenuity and vision of men of initiative.
Political activity, with its great capacity to transform
reality, has in a few short years generated far-reaching
changes in the former Soviet Union, Central and Eastern
Europe, the Middle East and my own region, Latin America.
Never before have so many millions of people around the
world enjoyed freedom.
We Colombians, for example, have in just a few years
achieved significant political, economic and social changes
aimed at developing a new democratic century that is more
open, more participatory, more pluralistic, more
decentralized and more just.
Our new Constitution was conceived with the
participation of all sectors of public opinion, including
ex-guerrillas, indigenous people, industrialists, human-rights
activists, environmentalists and millions of ordinary citizens.
Our 1991 Constitution is the navigational chart of a new
Colombia heading for the next millennium.
On the economic front, we have replaced our old model
of a closed economy with an open one, in which external
markets have to become, increasingly, the engines of growth.
We are integrating our economy with the world and are
hence demanding that other nations open their markets to
our products. We are advocates of free enterprise, economic
integration and free trade. The results have been very
satisfactory: we have diversified and increased our exports,
significantly lowered inflation, reduced unemployment and
increased economic growth.
On the social front, we have substantially increased
public resources available for financing new programmes of
investment in our people. With this effort we shall double
our present per capita income by the beginning of the next
decade. By that time life expectancy in Colombia will be
similar to that of many industrialized countries. Our
illiteracy rate will be less than 3 per cent and our infant
mortality rate will be lower than 18 deaths per thousand
births.
In Colombia we understand that political democracy
must go hand in hand with economic opportunity, because
a lasting true democracy can be achieved only through
economic development and social justice. It would be
difficult, after all, for people who had fought so hard for
freedom to find that the tough road to democracy led to
poverty, marginalization or social stagnation. Political
freedom with economic opportunity: this is now the
definition of democracy.
The developing world has placed its hopes in
international trade as the instrument to create prosperity for
all. In a global economy it is impossible to achieve social
well-being without economic freedom, competition,
productivity, efficiency and growth.
Perhaps we now have, more than ever before, the
conditions for an unprecedented increase in the flow of
goods, services, technology and knowledge between the
industrialized countries and the developing countries and,
therefore, for economic growth and the creation of
employment and social well-being for all.
For these reasons, this hemisphere’s liberalization
processes, such as the North American Free Trade
Agreement (NAFTA), the Andean Group, the Group of
Three, the Southern Cone Common Market (MERCOSUR)
and the integration of Central America and the Caribbean,
are not just integrative trade agreements, but also represent
real remedies for poverty.
I wish to stress the importance of NAFTA as a decisive
step in the right direction to liberalize trade relations, to our
mutual benefit, between north and south. It is time to leave
behind outdated fears and commit ourselves to a relationship
that will undoubtedly result in stronger economic growth and
hundreds of thousands of new jobs for all. Those of us who
are supporters of an integrated, open and dynamic
hemispheric economy fully support the visionary efforts of
President Bill Clinton to achieve final approval of this treaty.
And on a global scale it is critical to conclude the
Uruguay Round of the General Agreement on Tariffs and
Trade (GATT) successfully. This will be possible only if we
truly respect the multilateral character of that organization.
It cannot be a matter of the most powerful agreeing among
themselves about what is in their own interests. We hope
for the conclusion of the Uruguay Round, but not at any
cost. We seek effective solutions to address the concerns of
the least developed countries, with emphasis on dismantling
agricultural protectionism.
We are deeply concerned that the attitude of many of
the principal actors in the global economy has come to
resemble dangerously that of another era, the years before
the Second World War, when nations isolated themselves
within their borders and produced goods for captive
domestic markets.
Defending at any cost the selfish interests of privileged
rural minorities in the industrialized countries takes bread off
the tables of millions of poor peasants who only want the
right to compete on an equal footing. That selfish attitude
is the greatest cause of poverty in the poor countries.
We live in a world where frontiers between nations
ought to be seen as points of convergence, not of division;
where cries for independence should be replaced by shows
of interdependence; where, for many developing nations, the
euphoria of political change has passed and what is needed
is economic growth and the creation of jobs.
Protectionism and isolationism belong to outdated,
perverse rhetoric. Do we really want to live in a world
turned upside down, where the largest and strongest
economies deny the smallest ones the right to compete, or
where the origin of goods and services is more important
than their quality or value?
The world must see that open markets and free trade are
perhaps the best hope for serving the collective interests of
both north and south, not simply favours graciously granted
to the developing world by the industrialized world. Free
trade is truly good business for everyone.
The economies of the developed world are made up for
the most part of mature markets that have already
experienced their greatest periods of expansion. The short-
sightedness of protectionism lies in its ignoring the growth
potential represented by investment in and trade with nations
that represent the future of the world’s economy.
As President of Colombia, I want to reaffirm my
nation’s commitment to the defence of free trade, for we
have invested in it our hopes for development and
well-being. So, too, we see in free trade the best
contribution that the industrialized world can make to
consolidating democracy and freedom in developing
countries. Colombia is asking for free trade, not economic
aid; the opening of markets, not mere assistance;
competition, not insurmountable barriers.
From its inception, the United Nations has had the dual
mission of maintaining international peace and security and
of promoting the social and economic development of all
peoples of the world. Even though we have been successful
in advancing collective global security, we cannot say the
same as concerns the areas of social welfare and economic
development. Today, I call upon the international
community to achieve, with courage and dedication, an
agenda for development. Only then will the goal of a lasting
and stable peace be reached, for without social justice, peace
cannot be permanent.
I should like also to mention Colombia’s renewed
commitment to three issues of great global importance: the
defence and promotion of human rights, the fight against
organized crime and the preservation of the environment.
In Colombia, we have made a major and successful
effort to create a culture that promotes, respects and defends
human rights. Today, we have the institutional foundations
to ensure that Colombia’s society will overcome human
rights violations. The efforts to strengthen Colombia’s
judicial system has borne fruit. We are defeating impunity.
In our fight against international organized crime, which
profits from narcotics trafficking, terrorism,
money-laundering, arms trafficking, the flow of illegal
chemicals and various forms of corruption, my country many
years ago took a clear decision: Colombia will not rest until
these criminals activities are wiped from the face of our
land.
Innocent Colombians are continuing to lose their lives
in the fight against evil multinationals. My deepest
convictions and my respect for the memory of so many
countrymen who have sacrificed their lives compel me to
call once again on all nations to contribute to the solution of
a problem that is global in its scope.
My people’s brave efforts alone - or nearly so - cannot
put an end to international organized crime; this will require
determined action with courage and political will, on the part
of many more nations. We cannot counter sophisticated
international organized crime by simply developing national
or bilateral strategies. We require a comprehensive,
multilateral effort that focuses on legislative cooperation;
coordinated initiatives; the exchange of intelligence
information; a sufficient commitment of financial and human
resources; cooperation in the judicial field; and, perhaps
most important, strong political will.
To this end, we will participate with great interest in
the high-level meeting that, on our initiative, will soon take
place during this plenary session. Its main purpose will be
to review the global strategy against the plague of narcotics
trafficking, with a view to seeking coordination of concrete
measures, the renewal of specific commitments and, finally,
the strengthening of the decision to continue with this joint
struggle.
With regard to the preservation of the environment,
Colombia is fully aware of the importance of its magnificent,
varied and sometimes fragile ecosystems and of its
biodiversity. Accordingly, we have adopted institutional
changes that will allow us to fulfil in its entirety a
commitment that stems not only from our Constitution but
also from our collective conscience and our stewardship of
a treasure we shall not squander.
Colombia supports sustainable development, respects
the terms of the agreements reached at the Earth Summit and
is working with its neighbours, with other nations and its
own communities to devise strategies that will allow it both
to benefit from and to preserve its natural resources.
I wish to conclude by congratulating the President of
the General Assembly, the Ambassador of Guyana, Mr.
Samuel Insanally, an outstanding representative of my
region. We also welcome the new States Members of the
United Nations. On behalf of Colombia, we welcome them
to this universal fraternity, which is enhanced by their
presence.
At the same time, I want publicly to express my
country’s satisfaction at having coordinated the work of the
Group of 77 this year. Thanks to the collaboration and
harmony that prevailed among all its members, we made
important advances in defence of the interests of the
developing world.
But the satisfaction of seeing the United Nations
strengthened each year by the presence of new Members
should not hinder us from reaffirming Colombia’s position
in favour of the restructuring of this Organization, especially
with regard to reforming the Security Council and to
redefining the relationship between the General Assembly
and the Security Council. We hope that in this respect an
open and a democratic and multilateral debate will take
place.
I have come here today to ask a question that has been
on the minds of all peoples, in all parts of the world, who
have been on the side of the revolution of freedom: why
have so many millions of people in the former Soviet Union,
in Central and Eastern Europe, and in countries throughout
Asia, Africa and Latin America fought so hard? What is it
that so many hoped to achieve by taking, at the cost of
immense sacrifices, the road to democracy and its freedoms?
I believe that the only answer is that they have seen, for
the first time, the possibility of transforming these dreams
into realities. And they have taken that road because they
want to a leave a legacy of freedom to their children and to
future generations.
With the help of God and our strong solidarity, we are
certain that they will prevail.
